      Case 4:19-cv-01106 Document 54 Filed on 10/30/19 in TXSD Page 1 of 1



                                   HEARING MINUTES

Cause No:          4:19-CV-1106
Style:             Patrick Henry Murphy v. TDCJ Executive Director Bryan Collier et al.
Hearing Type:      Status conference

Appearances:
Counsel                                          Representing
David R. Dow                                     Plaintiff

Jeffrey R. Newberry                              Plaintiff

Matthew Dennis Ottoway                           Defendants

Leah Jean O’Leary                                Defendants




Date: 10/30/2019                                 ERO: Melissa Morgan
Time: 4:09 p.m.–4:17 p.m.                        Law Clerk: Chris Cutler


At the hearing, the following rulings were made as stated on the record:

         Status conference held as stated on the record. Plaintiff will file a motion for stay

         of execution by close of business on November 4, 2019. Defendants will file a

         response to the motion to stay by close of business on November 6, 2019.




1/1
